MATTHIAS, J.
1. The state legislature in the exercise of its police power has authorized the erection and operation of garbage plants by municipalities within or without their limits, and any such plant so equipped and operated as to eliminate all avoidable gases, odor's and liquids cannot be abolished as a public nuisance.
2. Where, pursuant to law, a municipality has procured land outside of its corporate limits and erected thereon a garbage disposal plant and thereafter such location is brought within the limits of another municipality, the latter cannot thereafter arbitrarily declare such disposal plant a public nuisance, nor by refusing a building permit prevent the extension and enlargement thereof required to meet the needs of said first named municipality, when it appears that the most efficient methods known for the elimination of offensive gases, .odors and liquids) in the reduction process have been adopted and employed therein.
Judgment affirmed.
Marshall, C. J., Robinson, Jones, Day and Allen, JJ., concur.